Citation Nr: 1520307	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  13-09 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to nonservice-connected death pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carsten, Counsel




INTRODUCTION

The Veteran served on active duty from July 1956 to July 1960.  The Veteran died in November 2008.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which in pertinent part denied entitlement to nonservice-connected death pension benefits.  The appeal was certified to the Board by the RO in Nashville, Tennessee.

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  


FINDING OF FACT

In November 2014, prior to the promulgation of a decision in the appeal, the appellant withdrew her appeal of the issue of entitlement to nonservice-connected death pension benefits.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal concerning the claim of entitlement to nonservice-connected death pension benefits have been met.  38 U.S.C.A. § 7105(d) (West 2014); 38 C.F.R. § 20.204 (2014).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(a).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b).

In November 2014, the appellant indicated that she wanted to withdraw her appeal for death pension.  As the appellant has withdrawn the issue, there remain no allegations of errors of fact or law for appellate consideration as concerns that issue.  Accordingly, the Board does not have jurisdiction over that issue and it is dismissed.  


ORDER

The claim of entitlement to nonservice-connected death pension benefits is dismissed.  




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


